DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1 -13  in the reply filed on 06/06/2022 is acknowledged. Thus claims 1 – 13 are currently pending.
Claim Objections
Regarding claim 7, this claim recites “…wherein the polarity switching device is configured to switch the first transformer and the second transformed to the same polarity.” The phrase “the second transformed” appears to have a typographical error. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a polarity switching device” in claim 5. Here “polarity switching device” is modified by the functionality of evaluating the polarity information in addition to switch the polarity. The specification discloses “a polarity switching device configured for evaluating the polarity information and configured for switching the polarity of the at least one welding transformer on the basis of the evaluation result.”, in paragraph 1 of page 7.Thus, “a polarity switching device” is interpreted to mean a device or a module capable of sensing the polarity on the MOSFETS and that switches the MOSFETs  based on the sensed information or equivalent structure performs similar function. And “a detection device” in claim 8. Here, “Detection” modifies the place holder “device” functionally without sufficient recitation of structure or material. The specification discloses “a detection device for detecting a voltage between the two welding electrodes during welding with the welding tool”, in paragraph 4 of page 7. Thus “detection device is interpreted to mean a sensor or any equivalent structure to detect voltage or power between the two electrodes. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luger et al. (US 2017/0173725 A1), herein after called Luger in view of Henry (US 2019/0030634 A1) and herein after called Henry.
Regarding claim 1, Luger discloses a resistance welding apparatus for the resistance welding of at least one component (a circuit arrangement for resistance welding, (0006, FIG.1 )), comprising: a welding tool comprising at least one welding electrode configured to contact the at least one component for the purpose of welding (a pair of electrical resistance welding tongs ,first and second welding electrodes13, for applying welding current to a workpiece, (0036)); at least one welding transformer configured to feed an electric current to the welding tool during the welding of the at least one component (welding transformer 18 configured to provide welding current connected to the pair of  electrical resistance welding tongs, ( 0034, 0035 , FIG.1); and
 a circuit comprising a first and a second transistor (power semiconductor MOSFETs 11 and 12 (0041, 0042 and FIG. 1) the circuit operably connected in series between the welding tool and an output of the welding transformer (the first power semiconductor 11 is arranged in the first secondary branch of transformer 18 in series with the first welding electrode and the second power semiconductor 12 is arranged in the second secondary branch of transformer 18 in series with the second welding elected (0035, FIG.1)), wherein a polarity of the first transistor is rotated relative to a polarity of the second transistor (this limitation is interpreted to mean the polarity of the first transistor (+ve ,  -ve) is switched relative to the polarity of the second transistor (+ve, -ve)), such that a polarity of a welding voltage at the welding electrode is switchable with the switching of the polarity of the at least one welding transformer, and such that a polarity of a welding current at the at least one welding transformer is switchable with the switching of the polarity of the at least one welding transformer (both resistance welding tongs can have both a positive and a negative potential and power during the welding procedure (0035) each power semiconductor MOSFETs (11, 12)comprises at least one current input, a current output and a control connection, (0007). Thus, the voltage and the current to the electrodes is controllable to switch to a positive and a negative potential with the polarity of the welding transformer).  

    PNG
    media_image1.png
    409
    716
    media_image1.png
    Greyscale

	Further, Luger also discloses power semiconductor MOSFETs (32, 35) are a first controllable switching device and second controllable switching devices connected to control connections (shown open) and actuable by the actuating device 26 to provide a positive and a negative potential to the welding tongs 34 (0048, FIG.3 and claim 1 - 3), This implies a control device is connected to the switching semiconductor MOSFETs.
 Luger does not explicitly teach a control device configured to control a polarity of the at least one welding transformer by transmitting polarity information to the at least one welding transformer through at least one first line between the control device and the at least one welding transformer such that a polarity of the at least one welding transformer is switchable.
However, Henry that relates generally to welding systems and, more particularly, to methods and apparatus to provide welding power also teaches control circuit 412 configured to control the output polarity (e.g., EN or EP) of the secondary windings 406, 408 of the welding transformers 402 to switch (EN or EP) based on an input polarity at the primary winding 404 (0037, FIG.4).
The control circuit is particularly advantageous, in contrast with conventional output topologies, by selecting between subsets MOSFETS to be switching transistor and subsets of MOSFETS to perform rectification, the control circuit provides outputs of positive and negative voltages and currents without a separate rectifier stage (0037, FIG.4) resulting in efficient and compact welding circuit topology.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the resistance welding circuit arrangement that of Luger that teaches  a control device connectable to a first and a second controllable switching device to have the functionality of  the control circuit configured to control the output polarity a welding transformer taught by Henry in order to provide outputs of positive and negative voltages and currents without a separate rectifier stage resulting in efficient and compact welding topology.

Regarding claim 2, Luger in view of Henry teaches the resistance welding apparatus according to Claim 1, wherein the control device is configured to provide the polarity information in a voltage that is applied to a primary side of the at least one welding transformer through the first line (the control circuit 412 controls the switching elements by conducting current and/or blocking current based on an input polarity at the primary winding 404, Henry (0037, FIG.4))  
Regarding claim 3, Luger in view of Henry teaches the resistance welding apparatus according to Claim 1, wherein the control device is configured to provide the polarity information as a digital signal (control circuit 412 is implemented though analogue and/or digital control schemes, Hennery (0074)).  
Regarding claim 4, Luger in view of Henry teaches the resistance welding apparatus according to Claim 1, further comprising: at least one second line operably connecting the control device and the at least one welding transformer, wherein a voltage to be applied to the primary side of the at least one welding transformer is applied to the primary side of the at least one welding transformer through the at least one second line (the control circuit controls the rectification operably connected through the primary of the transformer and rectifier circuit and operably connected to communicate to the  switching elements to cause the welding output circuit to output welding voltages having a desired polarity (e.g., EP or EN), Henry (0037, FIG.4)).  
Regarding claim 5, Luger in view of Henry teaches the resistance welding apparatus according to Claim 1, further comprising: a polarity switching device (an actuating device 26, Luger(0037)) of the at least one welding transformer configured to evaluate the polarity information, and configured to switch the polarity of the at least one welding transformer based on the evaluation (the actuating device evaluates the signals of the magnetic field sensor so that the power semiconductors 11, 12 can also be switched using the evaluation result of the sensor signal, Luger (0037)).
Regarding claim 6, Luger discloses the resistance welding apparatus according Claim 1 with one welding transformer.
 Luger does not explicitly teach that the at least one welding transformer comprises: a second transformer, the second transformer electrically connected in parallel with the first transformer.
However, Henry teaches addition multiple transformers to achieve multiple welding output without additional power input to the primary side by connecting secondary windings in parallel (0066, FIG.15).
This addition of multiple transformer connected parallel advantageous because it achieves multiple welding outputs using the same power input, switching elements (MOSFETs) and control circuit (0066 – 0071), resulting in efficiency and compact topology. 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to add a second transformer electrically connected in parallel with the first transformer of Luger in order to achieves multiple welding outputs using the same power input, switching elements (MOSFETs) and control circuit, resulting in efficiency and compact topology.
Regarding claim 7, Luger in view of Henry teaches the resistance welding apparatus according to Claim 6, wherein the polarity switching device is configured to switch the first transformer and the second transformed to the same polarity (the control circuit outputs a welding voltage having an EN polarity by controlling the switching elements provide to both secondary windings 406, 408 the same polarity, Henry (0038)).  
Regarding claim 8, Luger in view of Henry teaches the resistance welding apparatus according to Claim 1, further comprising: a detection device operably connected to the control device and configured to detect an electrode voltage between a first of the at least one welding electrode and a second of the at least one welding electrode, wherein the control device is further configured to check a switching of the welding voltage polarity by a comparison of the detected electrode voltage with a predetermined reference electrode voltage (the actuating device assumes the actuation of the power semiconductors by interacting with a superordinate welding control where in instructions of output voltages are received from the controlling device wherein the actuating device generates actuating pulses to switch the power semiconductors, Luger (0019))
Regarding claim 9, Luger discloses the resistance welding apparatus according to Claim 1.  
	Luger does not explicitly teach that the at least one welding transformer includes a first and a second output; the circuit includes a third transistor in series between the first output and the first transistor; and the circuit includes a fourth transistor in series between the second output and the second transistor.
However, Henry teaches that the at least one welding transformer includes a first and a second output (the welding transformer 402 has a first output 414 and second output 416, Henry (FIG.4)); the circuit includes a third transistor in series between the first output and the first transistor (transistor 410c is connected in series between transistor 410a and first output 414, Henry (FIG.4)); and the circuit includes a fourth transistor in series between the second output and the second transistor(transistor 410d is connected in series between transistor 410b and second output 416, Henry (FIG.4)).  
This arrangement enables two welding outputs (414 and 416) without additional power input to the primary side and using the same control circuit (FIG.4).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the welding transformer of Luger to have a first and a second output  wherein the circuit includes a third transistor in series between the first output and the first transistor; and the circuit includes a fourth transistor in series between the second output and the second transistor in order to achieve two welding outputs without additional power input to the primary side and using the same control circuit as taught in FIG 4 of Henry.
Regarding claim 10, Luger in view of Henry teaches the resistance welding apparatus according to Claim 9, wherein each of the first, the second, the third, and the fourth transistors are metal oxide semiconductor field effect transistors (switching elements 410 a-410 d are metal-oxide-semiconductor field effect transistors (MOSFETs), Henry (0036, FIG.4)).  
Regarding claim 11, Luger in view of Henry teaches the resistance welding apparatus according to Claim 1, wherein: the at least one welding electrode includes a first welding electrode of a welding tongs; the at least one welding electrode includes a second welding electrode of the welding tongs; and the first and second welding electrodes are configured to receive the at least one component therebetween during welding (a pair of electrical resistance welding tongs having a first and a second welding electrodes 13 wherein a welding current to a workpiece by means of the welding electrodes 13, Luger (0035, 0036, FIG.1)).  
Regarding claim 12, Luger discloses an installation for the manufacture of a joined device(a circuit arrangement for resistance welding, (0006)), comprising a welding tool comprising at least one welding electrode configured to contact at least one component for the purpose of welding (a pair of electrical resistance welding tongs ,first and second welding electrodes13, for applying welding current to a workpiece, (0036)); at least one welding transformer configured to feed an electric current to the welding tool during the welding of the at least one component (welding transformer 18 configured to provide welding current connected to the pair of  electrical resistance welding tongs, ( 0034, 0035 , FIG.1); and a circuit comprising a first and a second transistor(power semiconductor MOSFETs 11 and 12 (0041, 0042 and FIG. 1), the circuit operably connected in series between the welding tool and an output of the welding transformer (the first power semiconductor 11 is arranged in the first secondary branch of transformer 18 in series with the first welding electrode and the second power semiconductor 12 is arranged in the second secondary branch of transformer 18 in series with the second welding elected (0035, FIG.1)), wherein a polarity of the first transistor is rotated relative to a polarity of the second transistor (this limitation is interpreted to mean the polarity of the first transistor (+ve ,  -ve) is switched relative to the polarity of the second transistor (+ve, -ve)), such that a polarity of a welding voltage at the welding electrode is switchable with the switching of the polarity of the at least one welding transformer, and such that a polarity of a welding current at the at least one -5-R.382819 (2179-0538) welding transformer is switchable with the switching of the polarity of the at least one welding transformer(both resistance welding tongs can have both a positive and a negative potential and power during the welding procedure (0035) each power semiconductor MOSFETs (11, 12)comprises at least one current input, a current output and a control connection, (0007). Thus, the voltage and the current to the electrodes is controllable to switch to a positive and a negative potential with the polarity of the welding transformer).  
Further, Luger also discloses power semiconductor MOSFETs (32, 35) are a first controllable switching device and second controllable switching devices connected to control connections (shown open) and actuable by the actuating device 26 to provide a positive and a negative potential to the welding tongs 34 (0048, FIG.3 and claim 1 - 3), This implies a control device is connected to the switching semiconductor MOSFETs.
Luger does not explicitly teach a control device configured to control a polarity of the at least one welding transformer by transmitting polarity information to the at least one welding transformer through at least one first line between the control device and the at least one welding transformer such that a polarity of the at least one welding transformer is switchable.
However, Henry that relates generally to welding systems and, more particularly, to methods and apparatus to provide welding power also teaches control circuit 412 configured to control the output polarity (e.g., EN or EP) of the secondary windings 406, 408 of the welding transformers 402 to switch (EN or EP) based on an input polarity at the primary winding 404 (0037, FIG.4).
The control circuit is particularly advantageous, in contrast with conventional output topologies, by selecting between subsets MOSFETS to be switching transistor and subsets of MOSFETS to perform rectification, the control circuit provides outputs of positive and negative voltages and currents without a separate rectifier stage (0037, FIG.4) resulting in efficient and compact welding circuit topology.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the resistance welding circuit arrangement of Luger that teaches a control device connectable to a first and a second controllable switching device to have the functionality of the control circuit configured to control the output polarity a welding transformer taught by Henry in order to provide outputs of positive and negative voltages and currents without a separate rectifier stage resulting in efficient and compact welding circuit topology.
Regarding claim 13, Luger in view of Henry teaches the installation according to Claim 12, wherein the installation is configured for the manufacture of vehicle bodies in white or radiators or chains (the circuit arrangement is designed for a high-voltage electric current resistance welding applicable to parts of servomotors, driving powerful machines or electric vehicles, Luger (0006)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761